                                                                        Return Date: May 24, 2019
                                                                        Return Time: 10:00 a.m.

Rosemarie E. Matera, Esq.
Kurtzman Matera, P.C.
80 Red Schoolhouse Road
Suite 110
Chestnut Ridge, NY 10977
(845) 352-8800

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x

In re:                                                                        Chapter 11

RS OLD MILL, LLC,                                                             Case No. 17-22218(RDD)

                                       Debtor
---------------------------------------------------------------x

RS OLD MILL, LLC,

                                      Plaintiff,

           - against -                                                        Adversary Proceeding

SUFFERN PARTNERS LLC, BRIDGEWATER                                             Case No. 19-08243(RDD)
CAPITAL PARTNERS, LLC, ISAAC GENUTH, MARK
YUNGER, aka MARK JUNGER, GOLDIE REISMAN,
MOSES REICHMAN, RS OLD MILLS RD LLC,
DAVID FLEISCHMANN, THOMAS LANDRIGAN and
CPIF LENDING, LLC,

                                      Defendants

--------------------------------------------------------------------x

                   JOINDER OF BRIDGEWATER CAPITAL PARTNERS, LLC,
            ISAAC GENUTH, MARK YUNGER AND GOLDIE REISMAN IN MOTION OF
             SUFFERN PARTNERS, LLC. TO APPROVE SALE OF SUBSTANTIALLY
              ALL OF THE DEBTOR’S ASSETS NUNC PRO TUNC, TO DISMISS THE
              CHAPTER 11 CASE AND FOR DISMISSAL AND/OR ABSTENTION AS
                     TO ALL CLAIMS IN THE ADVERSARY PROCEEDING

TO:      HONORABLE ROBERT D. DRAIN
         UNITED STATES BANKRUPTCY JUDGE


         Bridgewater Capital Partners, LLC, Isaac Genuth, Mark Yunger and Goldie Reisman,
(collectively “Bridgewater”), parties in interest in the above Chapter 11 case (“Chapter 11 Case”)

of RS Old Mill, LLC’s (“Debtor”) and defendants in the above-referenced unauthorized adversary

proceeding (“Adversary Proceeding”), by and through their counsel, Kurtzman Matera, P.C.,

submits this Joinder in the Motion of Suffern Partners LLC (“Suffern”) for entry of an order: (a)

approving the sale of the real property located at 25 Old Mill Road, Suffern and Montebello, New

York (“Property”) nunc pro tunc to September 1, 2017; (b) dismissing the Chapter 11 case; and (c)

for dismissal and/or abstention as to all claims asserted in the unauthorized Adversary Proceeding

(“Motion”) and respectfully sets forth as follows:

                                  PRELIMINARY STATEMENT

       1.      The core of the Adversary Proceeding is an attempt to utilize this Court for the

distasteful purpose of undoing a knowing and intentional act, the transfer and sale of the Property,

by the equity holder for his sole benefit. Apparently unhappy with his share of the proceeds, he

now “complains” of the act he orchestrated.

       2.      The Motion sets forth a well thought and well argued response to the Chapter 11

Case and the Adversary Proceeding. It is here supported with one noted exception. The Motion

refers to the Debtor’s “equity holders”. While there may be reason to explore this perception, the

Affidavit Pursuant to Local Bankruptcy Rule 1007-2 (“Rule 1007-2 Affidavit”) at paragraph 1

(“Exhibit “A” hereto) and the Statement of Financial Affairs for Non-Individual Filing for Bankruptcy

at No. 28 (“Exhibit “B” hereto) name Yehuda Salamon as the sole member and 100% interest

holder of the Debtor.

                                           ARGUMENT

                    I. The Adversary Proceeding Unauthorized Complaint

       3.      Initially, it is noteworthy that retained counsel to the Debtor, Pick & Zabicki LLP,

did not file the Adversary Proceeding. It is thus, at least at this juncture, a document without



                                                 2
authorization. It is executed by two firms as “Attorneys for Debtor/Plaintiff” and “Special Litigation

Counsel to the Debtor/Plaintiff” when neither bear this designation. The reason why retained

counsel did not put its name on the Adversary Proceeding needs to be explored and will hopefully

occur given the opposition to the retention of Goldberg Weprin Finkel Goldstein, LLP, filed by

Bridgewater (Dkt. No. 83) and anticipated objection to Levine & Associates, P.C.

                                      II. The Debtor as Fiduciary

        4.      The Debtor was, during the Chapter 11 Case, a debtor in possession “[I]n Chapter

11 cases where no trustee is appointed, 11 U.S.C. §1107(a) provides that the debtor-in-

possession, i.e. the debtor’s management, enjoys the powers that would otherwise vest in the

bankruptcy trustee. Along with those powers, of course, comes the trustee’s fiduciary duty to

maximize the value of the bankruptcy estate.              The debtor-in-possession’s fiduciary duty to

maximize includes the ‘duty to protect and conserve property in its possession for the benefit of

creditors’. Thus, there is no question that [a debtor], acting through its representatives. . . , had

a fiduciary duty to protect and maximize the estate’s assets. In re Mushroom Transportation

Co.,382 F. 3d 325, 339 (3d Cir. 2004) quoting Official Committee of Unsecured Creditors of

Cybergenics Corp. v. Chimery, 330 F. 3d 548, 573 (3d Cir. 2003)(en banc); In re Marvel

Entertainment Group, Inc., 140 F. 3d 463, 474 (3d Cir. 1998). “[W]here the debtor intends to

liquidate. . . property. . . .maximization of value is the primary concern.” In re Johnson, 546 B.R.

83, 165 (Bankr. S.D. Oh. 2016) citing Tenn-Fla Partners v. First Union National Bank, 229 B.R.

720, 736 (W.D. Tenn. 1999), affirmed, 226 F. 3d 746 (6th Cir. 2000). Debtors in possession have

fiduciary duties, which include, among others, the duty of loyalty. The officers and directors of the

. . . Debtor have that duty, to the . . . . Debtor [itself]. . . . The duty of loyalty ‘includes an obligation

to refrain from self-dealing, to avoid conflicts of interests and the appearance of impropriety, to

treat all parties to the case fairly, and to maximize the value of the estate’.” In re Adelphia



                                                      3
Communications Corp., 336 B.R.669-70 (Bank. S.D.N.Y. 2006)(emphasis added). See also Smart

World Technologies, LLC v. Juno Online Services Inc. (In re Smart World Technologies, LLC), 423

F. 3d 166, 175 (2d Cir. 2005) (“As a fiduciary, the debtor bears the burden of ‘maximizing the value

of the estate’.” quoting Commodity Futures Trading Commission v. Weintraub, 471 U.S. 343, 352,

85 L.Ed. 2d 372, 105 S. Ct. 1986 (1985)).

       5.      The Chapter 11 petition, inclusive of the Rule 1007-2 Affidavit and Schedule A/B,

the monthly operating reports and the motion practice before this Court, demonstrates that the

Debtor’s sole asset was its purchase of the Property. The purchase of the Property occurred with

its sale to Suffern Partners, LLC. It is in that way that maximization was achieved. To now undo

the transaction that accomplished the maximization would be for the sole purpose of self-dealing

by equity or others influencing equity. The Chapter 11 Case had not been dismissed, such is true.

The nunc pro tunc approval of the sale sought, inter alia, by the Motion, as well as the dismissal,

appropriately and practically rectifies this oversight.

                                III. The Role of Equity Principles

       6.      “The ‘overriding consideration’ in bankruptcy is that ‘equitable principles govern’.

The old equity notions - equality, equity considers done what ought to be done - still have vitality.

Nonetheless, the principles of equity may not be invoked in freewheeling fashion. They must be

directed to the care and preservation of the estate. In re Tucson Yellow Cab Co., 789 F. 2d 701,

704 (9th Cir. 1986) quoting Bank of Marin v. England, 385 U.S. 99, 103, 17 L. Ed. 2d 197, 87 S. Ct.

274 (1966). “‘As courts of equity, bankruptcy courts must apply equitable principles and “direct to

be done that which ought to be done’.’” In re Castle Ventures, 167 B.R. 758, 766 (Bankr. E.D.N.Y.

1994) quoting Braniff, Inc. v. GPA Group PLC (I re Braniff, Inc.), 118 Bankr. 819, 841 (Bankr. M.D.

Fla. 1989) quoting In re Bronx-Westchester Mack. Corp., 4 Bankr. 730, 734 (Bankr. S.D.N.Y.

1980). In In re Castle Ventures, Judge Duberstein exercised his discretion and sua sponte relying



                                                  4
upon Section 105(a) of the Bankruptcy Code, avoided an unperfected security interest in the face

of the Debtor’s inaction.

       7.      This Debtor sought dismissal but the Order was not entered. The Debtor engaged

in a transaction but did not obtain approval. Under either scenario, the maxim, and the application

of equity, to deem that done which ought to be done, warrants entry of the dismissal order or

authorization for the sale, nunc pro tunc.

                                         CONCLUSION

       8.      It is respectfully requested that the filing of a separate memorandum of law be

waived.

       9.      For the reasons stated in the Motion, joined in herein, the requested relief should

be granted.

       WHEREFORE, it is respectfully requested that the Adversary Proceeding be dismissed and

such other relief be granted as this Court deems just and proper.

Dated: Chestnut Ridge, New York
       May 3, 2019
                                      KURTZMAN MATERA, P.C.
                                      Attorneys for Bridgewater Capital Partners, LLC.,
                                      Isaac Genuth, Mark Yunger and Goldie Reisman


                                      /s/ Rosemarie E. Matera
                                      Rosemarie E. Matera, Esq.




                                                5
